On Petition for a Rehearing.
Franklin, C.
Appellees, in their petition for a rehearing, insist that the error of introducing evidence, on the trial, of the value of the rents and profits of the land, if an error, is harmless, for the reason that the amount of the damages assessed was about correct, and the judgment ought to be affirmed.
But, if the damages'are still considered by this court as ■excessive, we are asked to determine the amount of the excess, so that appellees can enter a remittitur, and have the judgment affirmed.
It can not be seriously questioned that a party suing for the purchase-money of the land can not in the same action recover for the rents and profits of the land which had accumulated after the sale ; and, if he could not recover them, lie would have no right to introduce evidence of them ; and, the record not affirmatively showing that this evidence was *509not considered in the assessment of damages, its introduction was clearly erroneous.
Appellees, in their petition for a rehearing, admit that appellant’s credits for payments made to heirs and for services, as commissioner, amounted to about $1,700. If this included all the credits that appellant was entitled to, the assessment of damages would be very nearly right. But this, amount does not include the costs in the' original partition proceedings, nor the costs upon the intermediate litigation to collect the purchase-money for the land sold, nor does it include attorney’s fees. If the heirs are permitted to recover-the whole amount of the balance of the proceeds of the sale of the land, there will be no fund left with which to pay-these costs and attorney’s fees. Thus the damages still appear to be excessive. We would willingly determine the amount of the excess and allow a remittitur, if we had the' data upon which to do so. The evidence does not show the amoünt of the costs or attorney’s fees, and, as the charge in the complaint is in the gross sum of $500, we fear it would be doing appellees injustice to find that amount. It may be' the appellants’ fault that the proof does not show these facts ;■ and it may also be said to be the fault of appellees, that the-improper testimony of the value of the rents was introduced.
We think the best thing that we can do in the case is to reverse it, in order that the expenses of administering the-trust may be properly adjusted in a new trial. We therefore adhere to our original opinion.
Per Curiam. — It is therefore ordered that the petition for a rehearing be overruled.